Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Estoy de acuerdo con la mayoría del Tribunal en cuanto a que en el caso de autos el foro de instancia inicialmente no tenía jurisdicción sobre el peticionario para hacer valer la sentencia emitida el 14 de octubre de 1996, mediante la cual se aumentó sustancialmente la pensión alimentaria que el peticionario debía pagar en favor de su hijo. Como esa sentencia no se le notificó al peticionario, el tribunal de instancia originalmente no tenía jurisdicción sobre éste para su ejecución judicial.
Ahora bien, tanto el foro de instancia como el foro ape-lativo resolvieron que el peticionario se sometió tácita-*377mente para esos fines a la jurisdicción del Tribunal de Pri-mera Instancia. Para determinar si esta crucial determinación de los foros a quo fue correcta o no, es nece-sario precisar los hechos del caso, añadiendo algunos que no están relatados en la opinión de la mayoría.
Al peticionario aquí le fue entregada personalmente una notificación-citación el 31 de mayo de 1996 mediante la cual se le informaba que el 12 de junio de 1996 se cele-braría una vista para dilucidar una solicitud de aumento de la pensión alimentaria que éste debía pagarle a su hijo menor de edad, por lo que se le requería su presencia en dicha vista. El peticionario no compareció a la vista refe-rida ni envió un representante legal suyo a ésta.
Esta vista se celebró. La madre del menor, que había solicitado el aumento en la pensión, presentó allí prueba documental y testifical en apoyo de su solicitud, por lo que el 14 de octubre de 1996 el tribunal de instancia dictó una sentencia y aumentó la pensión referida de $200 mensua-les a la cantidad de $1,000 mensuales. Por error del tribunal, dicha sentencia le fue notificada a una abogada de expediente, que luego resultó ser la representante legal de la propia madre. Por ende, el peticionario nunca pagó el aumento en la pensión.
Así las cosas, a principios de marzo de 2000 el referido peticionario se encontraba de vacaciones en Puerto Rico. Al enterarse de ello, la madre recurrida acudió el 9 de marzo ante el foro de instancia, Sala Superior de Carolina, y alegó que: (1) el peticionario adeudaba más de $42,400 en pensiones sin pagar; (2) personalmente y a través de ASUME se había procurado el pago en cuestión en muchas ocasiones sin éxito alguno; (3) el peticionario se encontraba en Puerto Rico, hospedado en el hotel El Conquistador, pero que se iba de la isla el 13 de marzo de regreso a su residencia en el estado de Florida. El mismo 9 de marzo de 2000, que era un jueves, el foro de instancia emitió una orden de arresto y encarcelamiento contra el peticionario. *378AI día siguiente, el viernes 10 de marzo, el peticionario fue arrestado y encarcelado.
El lunes 13 de marzo el peticionario fue llevado ante el foro de instancia para la celebración de la vista correspondiente. Compareció representado por dos aboga-dos, los Ledos. Edgardo Pérez Viera y Tomás Colón Vázquez.
Según surge de la transcripción de la vista que consta en autos, los dos letrados que representaban al peticiona-rio no plantearon de modo alguno la ausencia de jurisdic-ción del tribunal sobre la persona del peticionario. Su se-ñalamiento más bien fue sólo a los efectos de que el peticionario no conocía que se le había aumentado la pensión. Se admitió que se conocía que había ocurrido un procedimiento judicial para la revisión de la pensión, pero se insistió en que no se le había notificado el dictamen judicial sobre el aumento en cuestión. La Juez del Tribunal de Primera Instancia entonces respondió a este plantea-miento indicando que del expediente surgía que la senten-cia en la que se aumentaba la pensión se le había notificado a la abogada de expediente del peticionario. El licenciado Pérez Viera seguidamente aclaró que esa no era la abogada del peticionario, sino la de la madre del menor. La Juez, evidentemente sorprendida por este dato, volvió a inquirir si la abogada referida era la representante legal de la ma-dre, lo cual fue reafirmado por el licenciado Pérez Viera.
En el proceso de aclarar el asunto de la falta de notifi-cación de la sentencia, uno de los abogados del peticionario afirmó que el peticionario no estaba allí para negar la res-ponsabilidad por la cantidad que se adeudaba, sino sólo para dejar claro que éste no había sido notificado de la sentencia referida. Más adelante, dicho abogado, en lugar de plantear la falta de jurisdicción del tribunal, le indicó a éste más bien que se había llegado a un acuerdo con la madre del menor. Añadió que se reconocía que existía una deuda y que ésta se iba a pagar. La Juez indagó entonces *379que cómo era que se iba a pagar, y el abogado del peticio-nario respondió que “a eso era que queríamos entrar”. Los abogados del peticionario procedieron a explicarle al tribunal la estipulación acordada antes con la madre del menor.
De los hechos antes relatados, surgen varias conclusio-nes innegables. En primer lugar, está claro que el foro de instancia ordenó el arresto y la encarcelación del peticio-nario, actuando bajo la impresión de que éste conocía la orden judicial de aumento de pensión y la había ignorado por varios años. El tribunal evidentemente pensaba que el peticionario había desacatado una orden judicial válida, en grave detrimento de un menor, y que existía el riesgo de que dicho deudor se ausentara de Puerto Rico antes de poder dilucidarse el asunto.
En segundo lugar, durante la extensa vista del lunes 13 de marzo de 2001, que fue la primera ocasión que hubo para dilucidar la falta de pago de la deuda alimentaria, los abogados del peticionario tuvieron amplia oportunidad de plantearle al tribunal su falta de jurisdicción sobre éste y de hacerle claro que no se sometían a su jurisdicción, pero no lo hicieron en ningún momento. Por el contrario, y en tercer lugar, dichos abogados llegaron por su cuenta y antes de la vista a una transacción con la madre sobre la deuda pendiente, y en la vista voluntariamente hicieron hincapié en que sí existía la deuda, en que habría de pagarse y en que se había estipulado ya con la madre una forma de ha-cer el pago.
Es necesario enfatizar que la aceptación de la deuda y la estipulación sobre el pago lo iniciaron y lo acordaron el peticionario y sus abogados sin intervención alguna del tribunal. De ningún modo fueron tales decisiones sugeri-das o propiciadas por el tribunal. No hay nada en la trans-cripción de la vista referida que pueda dar lugar a la no-ción de que la Juez de instancia conminó al peticionario de alguna manera a que tomara esas decisiones.
Ala luz de lo anterior parece claro que estuvo justificado que ambos foros a quo concluyeran que el peticionario se *380sometió a la jurisdicción del foro de instancia para el asunto del pago de la deuda alimentaria en cuestión. Ello, según se ha señalado, en vista de que el peticionario no levantó en ningún momento la defensa de falta de jurisdic-ción sobre su persona, a pesar de tener amplias oportuni-dades de hacerlo, y en vista, además, de que el peticionario no sólo admitió la existencia de la deuda en cuestión, sino que procedió también antes de la vista judicial a estipular con la madre la deuda alimentaria reclamada y su forma de pago. Se trata, pues, de varios actos del peticionario tomados por su cuenta, que demostraban su interés en resolver definitivamente en el tribunal el asunto de las pen-siones pendientes.
La mayoría de este Tribunal, en su opinión, reconoce el conocido principio jurídico de que una parte renuncia a las defensas afirmativas si no las levanta en la primera opor-tunidad que tiene para hacerlo. No obstante, la mayoría concluye que aquí no hubo la referida renuncia y que no ocurrió la sumisión voluntaria en cuestión porque el peti-cionario supuestamente no podía presentar sus defensas afirmativas en una vista a la que había sido llevado sin haberse cumplido con el debido proceso de ley.
No puedo estar de acuerdo con este dictamen mayoritario. Como ya se ha señalado, el peticionario tuvo adecuada representación legal en el procedimiento en cuestión. No se encontraba indefenso. Tenía dos abogados, por lo que estaba en posición de hacer todos los plantea-mientos al tribunal que fuesen procedentes. El que no se hizo fue el de cuestionar la jurisdicción del tribunal.
Por otro lado, me preocupa el efecto que pueda tener el dictamen de la mayoría de este Tribunal de justificar el incumplimiento con la obligación de presentar las defensas afirmativas oportunamente, a base de que el tribunal de instancia había errado previamente. Defensas como la que aquí nos concierne se deben presentar de inmediato preci-*381sámente para cuestionar un proceder judicial previo que haya sido supuestamente errado. Dicho proceder judicial debe impugnarse en la primera ocasión que se presente para evitar que el foro judicial continúe adelante con un proceso viciado. Si se convalida la omisión de levantar la defensa recurrida oportunamente, como hace la mayoría aquí, se derrota el propósito mismo que persigue la norma que requiere que dicha defensa se levante de inmediato. El efecto neto en términos prácticos es derogar la norma en cuestión, abriendo así las puertas a que el tribunal no sea advertido oportunamente de su error, y por ello no lo co-rrija a tiempo.
Hay algo más que me preocupa con respecto al visto bueno que le da la mayoría a la noción de que la sumisión en este caso no fue voluntaria. Es como decir que el foro judicial a quo coaccionó al peticionario o, lo que es igual, que la parte se sintió intimidada por el previo proceder judicial, cuando aquí no hay evidencia objetiva alguna de ello. Si un tribunal insiste en un proceder porque estima que es correcto pero en realidad no lo es, la obligación de la parte afectada y sus abogados es la de cuestionar tal pro-ceder judicial respetuosa pero verticalmente. Si la parte —o sus abogados— no lo quiere hacer por pensar que ello es inconveniente, eso es problema de ellos. No puede con-cluirse que la renuencia de la parte o de sus abogados a reclamar un derecho porque lo estiman inconveniente constituye una coacción o una intimidación de parte del tribunal. Difícilmente puede administrarse bien un sis-tema judicial si se consideran “involuntarias” las decisio-nes que toma una parte por su propio cálculo de lo que le conviene. Me sospecho que este dictamen de la mayoría va a dar lugar a serias complicaciones futuras, por sus impli-caciones en cuanto a la presunta intimidación que provo-can los actos judiciales. Sobre todo, no sabemos qué nuevas alegaciones se inventarán los padres encarcelados por no pagar las deudas alimentarias con sus hijos menores, o a *382abogados, luego que este Tribunal le ha dado su visto bueno a la noción de que hay coacción judicial por el arresto del padre deudor.
II
Hay otro asunto en el caso de autos, más importante que todo lo anterior, que también motiva este disenso. El de-creto de la mayoría del Tribunal de que no hubo sumisión voluntaria en el caso de autos tiene aun otra grave consecuencia. Se trata de una cuarta razón por la cual es-timo desacertado lo que resuelve la mayoría aquí. Tiene que ver con el balance que debe hacer este Foro con res-pecto a intereses legítimos que pueden estar contrapuestos en algún caso ante nuestra consideración.
En este caso hay un menor involucrado, cuya adecuada pensión alimentaria durante los pasados siete años proba-blemente se quedará en el aire debido al dictamen de la mayoría de este Tribunal, a pesar de que el padre deudor admitió judicialmente la existencia de la deuda alimenta-ria en cuestión. El interés legítimo del menor, que está subyacente en el caso de autos, no está adecuadamente atendido.
En su opinión la mayoría del Tribunal ordena final-mente que el caso debe volver al foro de instancia para que allí se resuelva lo que “en derecho proceda” con respecto a las cantidades ya consignadas por el peticionario para la pensión alimentaria referida. Sin embargo, como la mayo-ría ya antes ha declarado que son nulos todos los procedi-mientos de aumento de pensión instados por la madre en Puerto Rico, cualquier decisión que tome el foro de instan-cia sobre el particular, si alguna, sólo puede ser a los efec-tos de tramitar una nueva pensión prospectivamente. Ello significa que el peticionario puede retirar los casi $58,000 que consignó mediante varios depósitos en la Secretaría *383del foro de instancia en concepto de pensión alimentaria atrasada, o reclamar la devolución de la parte de ellos que haya sido cobrada. Al resolver la mayoría de este Foro que fueron nulos todos los procedimientos en el tribunal de ins-tancia y que no hubo sumisión voluntaria, la situación ne-cesariamente deja vigente sólo la orden del tribunal del Condado de Dade en Florida, a los efectos de que el peti-cionario pague $200 mensuales como pensión alimentaria. Por todo el período desde el 4 de agosto de 1995, cuando la recurrida acudió inicialmente al Tribunal de Primera Ins-tancia en Puerto Rico a solicitar un aumento en la pensión referida, hasta que el caso vuelva al foro de instancia aquí —un período de casi siete años— la pensión vigente es sólo de $200 mensuales en lugar de los $2,319.62 que la Exa-minadora de Pensiones finalmente calculó que debía pagarse. Para mí, este resultado es inadecuado e injusto, y no responde a la fundamental política de esta jurisdicción de velar por el mejor bienestar del menor. Este resultado no se evita de modo seguro con la orden que emite la ma-yoría al final de su opinión, que es claramente incompatible con todo lo resuelto anteriormente en la misma opinión, de que se le dé a la madre la oportunidad de emplazar al padre y de que se registre y se remita la solicitud de au-mento de pensión al tribunal de Florida. En vista sobre todo de la drástica y desacertada decisión de este Tribunal en Aponte v. Barbosa Dieppa, 146 D.P.R. 558, 568 (1998), que la mayoría convalida en el escolio 11 de su opinión al decretar la nulidad de todo el procedimiento de aumento de pensión instado por la madre en Puerto Rico, la referida orden de la mayoría al final de su opinión puede ser inconsecuente. Dicha orden final, unida al mandato de que el foro de instancia resuelva “según en derecho proceda”, puede resultar ser un confuso y fútil intento de evitar lo que luce como inevitable precisamente por razón de la nu-lidad de los procedimientos decretada antes. La única ma-nera segura de resolver la injusticia con el menor es acep-*384tar que hubo una sumisión del padre a la jurisdicción del foro de instancia, tal como lo decidieron los dos tribunales a quo. De esa manera, quedarían claramente subsanadas todas las deficiencias que hubiesen en los procedimientos en Puerto Rico y se satisfarían también las exigencias de la Ley Interestatal Uniforme de Alimentos entre Parientes, 8 L.P.R.A. see. 541 et seq., aun según ésta fue interpretada en Aponte v. Barbosa Dieppa, supra. De otro modo, el me-nor probablemente ha de quedarse sin el pago de los ali-mentos adeudados por casi siete años, referidos antes.
Este resultado que sería tan detrimental para el menor, surge del decreto mayoritario de que no hubo sumisión vo-luntaria aquí. Es la consecuencia más grave de la muy de-liberada intención de la mayoría de “compensar” al peticio-nario por la supuesta grave injusticia que se cometió por el foro de instancia en su contra. En efecto, en el caso de autos la mayoría del Tribunal resuelve que el foro de ins-tancia erró gravemente al ordenar el encarcelamiento del peticionario sin celebrarle una vista antes. Indica la mayo-ría en su opinión que el peticionario debió ser llevado de inmediato ante el juez el mismo día 10 de marzo cuando se ejecutó la orden de arresto y no esperar hasta el 13 de marzo para celebrar dicha vista. Por ende, concluye la ma-yoría, el foro de instancia “abandonó el propósito reparador del mecanismo de desacato y lo utilizó como una medida punitiva”. (Énfasis suplido.) Opinión mayoritaria, págs. 372-373.
No puede dudarse que, de ordinario, no debe encarce-larse a un padre deudor sin antes haberle oído y haberle dado la oportunidad de explicar por qué ha incumplido con su deber. Lo hemos pautado así claramente. Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616 (1986).
No obstante, también hemos resuelto que el deber moral y jurídico de los padres de proveer alimentos a sus hijos, que está revestido del más alto interés público, se origina en un derecho fundamental de hondas raíces constitucio-*385nales y se funda en principios umversalmente reconocidos de solidaridad humana y del derecho a la vida. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993). Por ello hemos recabado de los tribunales de instancia que intenten solucionar las contiendas de pensiones alimentarias con creatividad e imaginación, y con un sentido de urgencia, Otero Fernández v. Alguacil, 116 D.P.R. 733 (1986), y le hemos reiterado a dichos foros su obligación de ser “fuertes y rigurosos en lograr que los padres cumplan con su deber [alimentario]”. Valencia, Ex parte, 116 D.P.R. 909, 912 (1986).
A la luz de lo anterior, cabe preguntarse si el foro de instancia de veras actuó de una manera tan crudamente errónea como lo caracteriza la mayoría del Tribunal en su opinión en el caso de autos. Como ya se ha señalado, el tribunal de instancia actuó pensando que tenía ante sí el caso de un padre que era un deudor empedernido, que se encontraba en la isla momentáneamente. El tribunal no podía limitarse a sólo citar al peticionario para una vista el lunes 13 de marzo, ya que éste había desatendido citacio-nes previas y existía el riesgo real de que abandonara el país sin acatar tal citación. El foro judicial emitió por ello una orden de arresto y encarcelamiento. Ello se hizo en la tarde de un jueves en Carolina. Dicha orden tenía que re-mitirse a algún alguacil o agente policiaco, para luego ser diligenciada en Fajardo, lo que implicaba poder localizar entonces al peticionario. El tribunal no tenía forma de saber cuándo en efecto se lograría el arresto ordenado, y era razonable suponer que sería en el fin de semana. Por ende, el lunes 13 de marzo era probablemente la primera ocasión que tendría el tribunal que emitió la orden para escuchar al peticionario.
Por lo anterior, para mí es cuestionable suponer —como lo hace la mayoría del Tribunal aquí— que el foro de ins-tancia actuó de forma deliberada con un ánimo punitivo. *386Es al menos igualmente posible que dicho foro sólo estaba intentando cumplir con su deber de ser riguroso en asegu-rar que el padre habría de comparecer judicialmente a ex-plicar por qué no había atendido por tanto tiempo su obli-gación alimentaria.
De cualquier modo, aun si fuese enteramente claro que el foro de instancia cometió un error al encarcelar al peti-cionario por dos días sin haberlo escuchado antes, cabe preguntarse si tal error justifica la decisión de la mayoría de este Tribunal de paliar el error cometido decretando que la sumisión del peticionario fue involuntaria. Tal decisión significa que en este caso los platos rotos los puede termi-nar pagando el menor, quien es el único de todos los acto-res en este drama judicial que no es responsable de nada. No puedo estar de acuerdo con esta forma de “hacer justicia”. No responde bien a nuestra responsabilidad en casos como el de autos de tomar en cuenta cómo se prote-gen mejor los vitales intereses del menor beneficiario de la pensión alimentaria.

En resumen, pues, la mayoría de este Tribunal demues-tra aquí un gran celo por proteger al peticionario contra una supuesta sumisión involuntaria, pero no demuestra un celo comparable en cuanto a hacer valer en este caso el sa-grado deber de los padres de alimentar a sus hijos adecuadamente. Tampoco le da peso adecuado al hecho de que el padre por su cuenta y libremente no sólo admitió que debía lo adeudado sino que, además, llegó a un acuerdo con la madre para pagarlo. Estas cruciales y válidas decisiones del padre pueden quedarse judicialmente en el aire tam-bién por el desbalanceado dictamen de la mayoría del Tribunal en este caso. Es particularmente por ello que disiento aquí.